(Rev. 05/21)
                              Case 2:21-cv-00270-BJR Document 52 Filed 07/06/21 Page 1 of 1



                                     United States District Court – Western District of Washington
                                                     TRANSCRIPT ORDER FORM


                       Court Reporter:       Debbie Zurn                                              Judicial Officer:     Barbara J. Rothstein

                        2:21-cv-00270-BJR
               Case No. ______________________                                        Parler LLC v. Amazon Web Services Inc et al
                                                                           Case Name: ____________________________________________

               Date(s):                 Proceedings to be transcribed:                            Court Reporter (if different from selection above):
               July 1, 2021             Amended Motion to Remand




               For Appeal?           No           Yes                 Court of Appeals Case No. ___________________________________
               If you are submitting this form to designate transcripts for appeal only, and do not wish to request the preparation of any transcripts, please
               skip to, and complete, the Additional Comments and Contact Information sections, sign, date, and submit this form via CM/ECF.


                 Please choose one:                    Maximum Transcript Fees – Per Page
                                                         Original  1st Copy     2nd Copy                            Requested Delivery Date*
                        Ordinary Transcript (30 day)     $3.65     $ .90        $ .60                                           07/09/2021
                        14-Day Transcript (14 day)       $4.25     $ .90        $ .60                           *Before filing this form, you MUST first
                        Expedited Transcript (7 day)     $4.85     $ .90        $ .60                           contact the individual court reporter to
                        3-Day Transcript (3 day)         $5.45     $1.05        $ .75                           secure your requested delivery date.
                        Daily Transcript (next morning) $6.05      $1.20        $ .90                           Requests for delivery of less than 30
                        Hourly Transcript (same day)     $7.25     $1.20        $ .90                           days will be honored when possible.




                          PDF (default delivery format)
                                                                                  ambikakumar@dwt.com
                                    Email address for delivery of PDF transcript: _____________________________________


               Additional Comments:




                                                                             Contact Information
                Name:                   Ambika Kumar
                Phone:                  (206) 757-8030         Email:                        ambikakumar@dwt.com
                Firm:                   Davis Wright Tremaine LLP
                Street Address:         920 Fifth Avenue, Suite 3300
                City/State/Zip:         Seattle, Washingotn 98104




               s/ Ambika Kumar
               _______________________________________________________
                                                                                                                            07/06/2021
                                                                                                                           ____________________
               Signature                                                                                                    Date




                    PRINT                                                      SAVE AS                                                         RESET
